LuDELixe, C. J.
The plaintiff sued the estate of D. O’Bryan for moneys received by him as administrator of the estate of Bernard McDermot and not accounted for.
*592The defendant filed an exception and asked for the dismissal of the suit on the grounds following, to wit: That it appears. from plaintiff’s petition that D. O’Bryan as administrator of the succession of B. Mc-Dermot has paid all the debts of the estate, and there are now no creditors, and that under this state of facts no one but the heirs, or the attorney of absent heirs, could sue for a debt due to the said succession. The court a qua erroneously maintained the exceptions and dismissed the suit. There is no dispute about the capacity of the plaintiff, and an administrator has the right to sue for debts due to the estate so long as he continues to be administrator. 14 An. 349; 27 An. 37.
No answer was filed and no default was taken in the case; there was therefore no issue joined on the merits.
It is therefore ordered that the judgment of the lower court bo annulled, and it is further ordered and adjudged that the exceptions bo overruled and the case bo remanded to bo tried on the merits.